Citation Nr: 1231414	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for the service-connected bilateral hearing loss prior to April 14, 2012 and in excess of 40 percent thereafter.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to October 1956.  His service in the Korean War Conflict and receipt of a Good Conduct Medal are indicated by the record.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2009 by the RO that granted service connection for bilateral hearing loss and assigned a rating of 30 percent, effective on October 31, 2008.  The RO granted service connection for tinnitus and assigned a rating of 10 percent, effective on October 31, 2008.

The Veteran provided testimony at a January 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In March 2012, the Board remanded the case to the RO for additional development of the record.

In a May 2012 rating decision, the Appeals Management Center (AMC) increased the evaluation for the service-connected bilateral hearing disability to 40 percent, effective on April 14, 2012.  Since the Veteran has not expressed satisfaction with the higher evaluation, and the 40 percent evaluation is less than the maximum under the applicable criteria, the claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an increased initial rating for the service-connected tinnitus is being remanded to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Beginning on October 31, 2008, the service-connected bilateral hearing loss is shown to have been manifested by an exceptional pattern of hearing loss at Level VIII in the right ear and no worse than Level V hearing in the left ear.

2.  Beginning on May 11, 2010, the Veteran is first shown to have claimed increased hearing problems that more nearly approximated a disability picture manifested by an exceptional pattern of hearing loss at Levels VIII in the right ear and VII in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 30 percent for the service-connected bilateral hearing loss beginning on October 31, 2008 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 4.85, 4.86 including Diagnostic Code 6100 (2011).

2.  The criteria for the assignment of a 40 percent rating, but not higher for the service-connected bilateral hearing loss beginning on May 11, 2010 are met.  38 U.S.C.A.§§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.102, 4.85, 4.86 including Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

In the present case, VA issued a VCAA letter to the Veteran in November 2008.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The VCAA letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date.

The matter on appeal arose as a result of a Notice of Disagreement entered in connection with the initial rating assigned.  Thus no further VCAA notice was required with respect to the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  

Under the circumstances, any perceived defect with respect to the timing or content of notice requirements of VCAA can amount to no more than harmless, non-prejudicial error.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In March 2012, the Veteran's claim was remanded in order to schedule him for a VA examination.  At his January 2012 hearing, the Veteran asserted that his service-connected hearing had worsened since the March 2009 VA examination and that he was not properly evaluated by that examination.  Specifically, the Board notes that the VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The record reveals that the Veteran was afforded an additional VA examination where the examiner reviewed the Veteran's medical record and addressed the functional effects of his hearing loss in April 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The report of this examination reflects that the examiner conducted appropriate audiometric examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  The examination report is adequate for adjudication of the claim.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

With respect to records from the Veteran's period of active duty service, in February 2009, the National Personnel Records Center (NPRC) indicated that these records were destroyed in a fire.  VA notified the Veteran about the unavailable service treatment records in a letter dated in April 2009.

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on the VA's responsibility to obtain a veteran's service records.  

The Board finds, however, that, even though the Veteran's records have been destroyed by fire, there is no reasonable possibility that the missing records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.  Moreover, such records would have no impact on the Veteran's current claim since they would not describe the current level of his disability.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Disability ratings are assigned in accordance with the VA's Schedule for Rating  Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.   See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).   Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.   At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss. 38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  

In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b). 

Staged ratings are currently in effect for the Veteran's bilateral hearing loss.  A 30 percent rating has been assigned beginning October 31, 2008.  A 40 percent rating has been assigned effective April 14, 2012.


Prior to April 14, 2012

At a March 2009 VA examination, the Veteran reported having difficulty hearing in crowds and in meetings.  Audiometric testing revealed the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
65
65
80
LEFT
N/A
50
65
65
70

Speech discrimination scores were 56 percent in the right ear and 74 percent in the left ear.  The average puretone threshold was 66.25 in the right ear and 62.5 in the left ear.

The findings show the Veteran had an exceptional pattern of hearing loss in the right ear, but not the left ear.  See 38 C.F.R. § 4.86.  

Under Table VI for the right ear, the results were the numerical designation of VIII and under Table VIA, the results were the numerical designation of V, for the right ear.  Applying Table VI results in the higher numerical designation for the Veteran's right ear.

The test results do not show 30 dB or less at 1000 Hz and 70dB or more at 2000 Hz in the right ear and, therefore the numerical designation may not be elevated to the next higher level.  See 38 U.S.C.A. § 4.86.

Under Tables VI, the audiometry findings result in a numerical designation of V for the left ear.

Applying the numerical designations of VIII (right) and V (left) to Table VII for show that a 30 percent rating is warranted.  Consequently, a higher rating during this period is not warranted.

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In this case, based upon the audiological examination results of record, the Veteran's hearing loss is simply not of sufficient severity to warrant a higher rating.


From April 14, 2012

The record reflects that the Veteran underwent a VA audiological examination in April 2012 which yielded the following results: 








HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
75
85
105
LEFT
N/A
60
70
80
95

Speech discrimination scores were 56 percent in the right ear and 64 percent in the left ear.  The average puretone threshold was 81.25 in the right ear and 76.25 in the left ear.

The findings show that the Veteran had an exceptional pattern of hearing loss in both ears.  38 C.F.R. § 4.86 (2011).

In this case, the Veteran's audiometric testing results reveal puretone thresholds at the 1000, 2000, 3000, and 4000 Hz of 55 dB or greater in both ears.  Under Table VI, the audiometry findings result in numeric designations of VIII for the right ear and VII for the left ear.  Under Table VIA, the audiometry findings result in numeric designations of VII for the right ear and VII for the left ear. 

The test results do not, however, show 30 dB or less at 1000 Hz and 70dB or more at 2000 Hz in either ear and, therefore the numerical designations may not be elevated to the next higher level.  See 38 U.S.C.A. § 4.86 (2011).

Accordingly, applying both Table VI and VIA show a 40 percent rating under Diagnostic Code 6100 is warranted.  However, an increased rating higher than 40 percent is not assignable.

In April 2012, the RO assigned a rating of 40 percent effective April 14, 2012, the date of his most recent VA examination.  The Board finds that the Veteran first voiced assertions of increased hearing disability when he filed his Substantive Appeal on May 11, 2010.  He repeated these assertions as part of his hearing testimony in January 2012.

In resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's credible lay assertion received on May 11, 2010 to constitute the first competent evidence of a disability picture that more nearly approximated that of Level VIII hearing impairment in the right ear and VII in the left ear.

Hence, on this record, the higher rating of 40 percent, but no more is assignable beginning on May 11, 2010.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.

Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  

The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

The Board must consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  

Further, after comparing the symptoms of hearing loss with the schedular criteria, the Board finds that there are no aspects of the disability picture that are not encompassed by the schedular criteria.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  The record shows that the Veteran was fitted for hearing aids, but his hearing difficulties are found to be reasonably addressed by the criteria established for the evaluation of service-connected hearing loss disability.  

Regarding the functional effect that hearing loss has on the Veteran's occupation and daily activities, the April 2012 VA examination report noted that hearing loss had some effects on the Veteran's usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in addition to dictating objective test results, a VA audiological examiner must fully describe the functional effects on a Veteran's occupational functioning and daily activities caused by a hearing disability in his or her final report).  

During the April 2012 VA audiological examination, the Veteran reported difficulty in hearing in all areas of daily living.  He reported difficulty hearing in any level of background noise and not being able to hear on the telephone and at group meetings.  At his January 2012 hearing, the Veteran reported that he was not able to hear birds sing.

Here, in fact, the Veteran's complaints are anticipated by established rating standards to the extent that his service-connected hearing loss disability currently could be evaluated as an exceptional pattern of hearing impairment in each ear.  

Accordingly, as the schedular criteria are not found to be inadequate, submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating in excess of 30 percent for service-connected bilateral hearing loss beginning on October 31, 2008 is denied.

An increased rating of 40 percent, but not higher for the service-connected bilateral hearing loss beginning on May 11, 2010 is granted.


REMAND

In a rating decision dated March 2009, the RO granted service connection for tinnitus.  A 10 percent rating was assigned for tinnitus effective on October 31, 2008.

In a statement received September 2009, the Veteran disagreed with the 10 percent disability rating.  The Board finds that this statement constituted a valid and timely Notice of Disagreement (NOD) with regard to the March 2009 rating decision.  See 38 C.F.R. §§ 20.201, 20.302 (2011).  The claims file does not reflect that the Veteran's NOD pertaining to tinnitus has been addressed by the RO or that the Veteran has withdrawn this appeal.  

When there has been an initial RO adjudication of a claim and a timely Notice of Disagreement has been filed (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby initiating the appellate process, the claimant is entitled to receive a fully responsive Statement of the Case (SOC).

Here, a Statement of the Case pertaining to an increased initial rating for the service-connected tinnitus has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

Accordingly, the issue of an increased initial rating for tinnitus is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should take all indicated action in to furnish the Veteran and his representative with a Statement of the Case pertaining to the issue of an increased initial rating for the service-connected tinnitus.  This issue should be returned to the Board only if the Veteran perfects a timely appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


